DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneyoshi et al. (Japanese Patent Document No.: JP 2003102147 A) in view of Hara et al. (US Patent No.: 6323613).
For claim 1, Tsuneyoshi et al. disclose the claimed invention comprising: a common flow path (path 4 connected to pump 23, see figure 1, also figure below) through which coolant flows; a first flow path (path connected to elements 14 and 25, see figure 1, also figure below) branching from the common flow path and arranged to cool a stator (reference numeral 2) of the motor (see figure 1); a second flow path (path connected to elements 7, 24, see figure 1, also figure below) branching from the common flow path, being independent of the first flow path, and arranged to cool a rotor (reference numeral 3) of the motor (see figure 1); and a distribution structure (control valves 24 and 25, see figure 1) configured to distribute the coolant to the first flow path and the second flow path, and to change a distribution ratio of a first coolant distributed to the first flow path out of the coolant and a second coolant distributed to the second flow path out of the coolant (valves 24 and 25 adjusting the amount of coolant flowing through the respective paths, see figure 1 and translation of Tsuneyoshi et al., description, paragraphs [0030-0040]).  Tsuneyoshi et al. however do not specifically disclose the first flow path being arranged to cool the inverter.  

    PNG
    media_image1.png
    868
    1025
    media_image1.png
    Greyscale

Having a flow path arranged for cooling an inverter is a known skill as exhibited by Hara et al. which disclose a flow path (reference character F) arranged for cooling an inverter (reference numeral 11, see figure 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement for cooling the inverter as disclosed by Hara et al. for the first flow path of Tsuneyoshi et al. for predictably providing desirable configuration for facilitating the heat transfer of the device.  
For claim 2, Tsuneyoshi et al. in view of Hara et al. disclose the claimed invention except for the first flow path being arranged to cool the inverter and the stator in series.  Hara et al. further disclose the inverter (reference numeral 11) being connected to the stator component (reference numeral 20b, see figure 16) which would constitute the inverter and the stator being connected in series, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inverter and stator in series as disclosed by Hara et al. for the first flow path of Tsuneyoshi et al. in view of Hara et al. for predictably providing desirable configuration for facilitating the heat transfer of the device.  
For claim 3, Tsuneyoshi et al. in view of Hara et al. disclose the claimed invention except for the first flow path being arranged such that the inverter is located upstream of the stator in the first flow path.  Hara et al. already disclose the flow path (reference character F) contacting the inverter (reference numeral 11) before contacting the case (reference numeral 10) which houses the stator (reference numeral 20, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inverter located upstream of the stator as disclosed by Hara et al. for the first flow path of Tsuneyoshi et al. in view of Hara et al. for predictably providing desirable configuration for facilitating the heat transfer of the device.  
For claim 4, Tsuneyoshi et al. disclose the distribution structure changing the distribution ratio according to a rotational speed of the rotor (the valves 24 and 25 adjusting the amount of coolant flowing through the respective paths in response to rotational speed, see figure 1 and translation of Tsuneyoshi et al., description, paragraphs [0030-0040]).  
For claim 5, Tsuneyoshi et al. already disclose that the valves for the first and second flow paths are adjusted according to the rotational speed of the device (see translation of Tsuneyoshi et al., description, paragraphs [0033-0036]), i.e. a flow rate of the first coolant when the rotational speed is lower than a first rotational speed being greater than a flow rate of the first coolant when the rotational speed is equal to or higher than the first rotational speed, and a flow rate of the second coolant when the rotational speed is equal to or higher than a second rotational speed being greater than a flow rate of the second coolant when the rotational speed is lower than the second rotational speed.  
For claim 6, Tsuneyoshi et al. already disclose that the valves for the first and second flow paths are adjusted according to the rotational speed of the device (see translation of Tsuneyoshi et al., description, paragraphs [0033-0036]), i.e. when the rotational speed is lower than a third rotational speed, the flow rate of the first coolant is greater than the flow rate of the second coolant, and when the rotational speed is higher than the third rotational speed, the flow rate of the second coolant is greater than the flow rate of the first coolant.  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneyoshi et al. in view of Hara et al. as applied to claim 1 above, and further in view of Yoshinori et al. (US Patent Application Pub. No.: US 2016/0099633 A1).
For claim 7, Tsuneyoshi et al. disclose the rotor (reference numeral 3) including a rotor shaft (reference numerals 7, 8) and a rotor core around the rotor shaft (see figure 1), the second flow path including: a connection flow path (path between elements 7, 24, see figure 1) connecting a branch point (near reference numeral 20, figure 1) of the common flow path and the second flow path and the rotor shaft (see figure 1); a rotor shaft flow path (path within the shaft 7, 8, see figure 1) connected to the connection flow path and arranged inside the rotor shaft (see figure 1); and a rotor core flow path (reference numeral 9) connecting the rotor shaft flow path (see figure 1), and the distribution structure includes the branch point (near reference numeral 20, figure 1), the second flow path, and the rotor (see figure 1).  Tsuneyoshi et al. in view of Hara et al. however do not specifically disclose the rotor core flow path also connecting an outside of the rotor core through an inside of the rotor core.  Yoshinori et al. disclose the flow path (reference numerals 10, 21, 22) connecting to an outside of the rotor core (see path 27, 28 connecting to the outside of rotor core 26, see figure 2) through the inside of the core, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the path connect to an outside of the rotor core as disclosed by Yoshinori et al. for the rotor core flow path of Tsuneyoshi et al. in view of Hara et al. for predictably providing desirable configuration for facilitating the heat transfer of the device.  
For claim 8, Tsuneyoshi et al. disclose the claimed invention comprising: a common flow path (path 4 connected to pump 23, see figure 1, also figure shown above for claim 1) through which coolant flows; a first flow path (path connected to elements 14 and 25, see figure 1, also figure shown above for claim 1) branching from the common flow path and arranged to cool a stator (reference numeral 2) of the motor (see figure 1); a second flow path (path connected to elements 7, 24, see figure 1, also figure shown above for claim 1) branching from the common flow path, being independent of the first flow path, and arranged to cool a rotor (reference numeral 3) of the motor (see figure 1), wherein the rotor (reference numeral 3) includes a rotor shaft (reference numerals 7, 8) and a rotor core around the rotor shaft (see figure 1), and the second flow path includes: a connection flow path (path between elements 7, 24, see figure 1) connecting a branch point (near reference numeral 20, figure 1) of the common flow path and the second flow path and the rotor shaft (see figure 1); a rotor shaft flow path (path within the shaft 7, 8, see figure 1) connected to the connection flow path and arranged inside the rotor shaft (see figure 1); and a rotor core flow path (reference numeral 9) connecting the rotor shaft flow path (see figure 1).  Tsuneyoshi et al. however do not specifically disclose the first flow path being arranged to cool the inverter; and the rotor core flow path also connecting an outside of the rotor core through an inside of the rotor core.  
Having a flow path arranged for cooling an inverter is a known skill as exhibited by Hara et al. which disclose a flow path (reference character F) arranged for cooling an inverter (reference numeral 11, see figure 6).  Yoshinori et al. disclose the flow path (reference numerals 10, 21, 22) connecting to an outside of the rotor core (see path 27, 28 connecting to the outside of rotor core 26, see figure 2) through the inside of the core.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement for cooling the inverter as disclosed by Hara et al. for the first flow path of Tsuneyoshi et al. and to have the path connect to an outside of the rotor core as disclosed by Yoshinori et al. for the rotor core flow path of Tsuneyoshi et al. for predictably providing desirable configuration for facilitating the heat transfer of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling configurations for the machine: US 10439477 B2 (Pinkley; Gary A. et al.), US 10287964 B2 (Tokozakura; Daisuke et al.), US 10272767 B1 (Tang; Yifan et al.), US 9847698 B2 (Yoshinori; Manabu et al.), US 9827824 B2 (Enomoto; Norihiko et al.), US 9561704 B2 (Enomoto; Norihiko et al.), US 8922073 B2 (Chun; Kwangwook et al.), US 8909398 B2 (Sawada; Itsuro et al.), US 8708071 B2 (Yokoyama; Atsushi et al.), US 8342142 B2 (Shintani; Osamu et al.), US 7462963 B2 (Ishihara; Yuji et al.), US 20190288583 A1 (Tanaka; Yoshinori), US 20120153718 A1 (Rawlinson; Peter Dore et al.), US 20110169352 A1 (Nagao; Toshio et al.), US 20110106358 A1 (SAWADA; Itsuro et al.), US 20100083916 A1 (Shintani; Osamu et al.), US 20060113851 A1 (Ishihara; Yuji et al.), WO 2019219676 A1 (FINGER-ALBERT CHRISTIAN et al.), JP 2016073163 A (YOSHINORI MANABU et al.), JP 2013220026 A (NAGAO TOSHIO et al.), JP 2013055752 A (YAMAHANA TAKESHI), JP 2008206213 A (URANO TORU).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834